Title: From George Washington to Joshua Pollard, 22 August 1766
From: Washington, George
To: Pollard, Joshua



Sir,
Mount Vernon 22d Augt 1766

Your Bills of Loading for my Tobacco are come to hand, by which it woud appear that the Tobacco was Shipd in good order, whereas I am informed (and by mere chance too) that some of the Tobo was entirely ruind & the whole much damaged—I have in consequence sent the bearer Mr Lund Washington to examine into a state of it, and to have the damages settled upon an equitable footing; or, if this cannot be done that you will then take the whole upon yourself and pay me the Currt Cash price which Tobacco was then, or is now, selling at it in the Country—One of these I must insist upon being determined not to Submit to the loss I shoud otherwise sustain by the damage I am told the Tobo met with.
It will appear by our Inspectors that my Tobacco was delivered in good order, & I can proove that the Craft which receivd it had twelve or fifteen Inches of Rain Water in her Bottom entirely discoloured by the juice of the Tobacco—nothing but a miracle therefore coud save it from destruction. I want nothing but an equitable adjustment of this matter & the bearer is authorized to settle it finally on my behalf. I am Sir Yr Most Hble Servt

Go: Washington

